GOFF, J.
(dissenting). As I read the record, the weight of evidence was decidedly against the plaintiff. An analysis of the testimony of the witness Glasser shows that his testimony should not be marshaled *66on the plaintiff’s side. He had signed a statement, shortly after the accident, that the car was slowly moving when the plaintiff attempted to board it. Plaintiff’s testimony substantially stands alone, and it does not, in point of credibility, outweigh the testimony of six witnesses, some of whom were disinterested. Plaintiff did not establish his case by a fair preponderance of the credible testimony, and the verdict should have been set aside.
The judgment should be reversed, and a new trial ordered, with costs to appellants to abide the event.